t c memo united_states tax_court jeffrey s and mary f charlton et al petitioners v commissioner of internal revenue respondent docket nos filed date harry charles for petitioners james a kutten and stephen a haller for respondent 1cases of the following petitioners are consolidated herewith graphic connections group llc jeffrey s charlton tax_matters_partner docket nos and wealth builders international llc jeffrey s charlton tax_matters_partner docket nos and golf links display group llc jeffrey s charlton tax_matters_partner docket nos and memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether respondent issued petitioners an affected items notice_of_deficiency notice and notices of final partnership administrative adjustments fpaas within the applicable limitations periods and if so whether petitioners are liable for deficiencies and fraud penalties findings_of_fact in jeffrey charlton graduated from the university of missouri with a degree in civil engineering after college he worked for years as an industrial engineer for proctor gamble and then began work as a salesman for his father-in-law’s printing business in jeffrey and his brother timothy charlton started their own printing business graphic connections inc jeffrey and timothy hired charles moore a certified_public_accountant cpa with a bachelor’s degree in accounting and a master’s degree in business administration to prepare their individual returns and graphic connections inc ’s corporate returns throughout his career jeffrey pursued a myriad of income- producing opportunities his desire to earn large amounts of income with minimal effort led him to become involved with amway herbalife and numerous other multilevel marketing businesses mlm these endeavors were unsuccessful in jeffrey continuing his fervent quest for easy money wrote and published a book titled the ultimate international wealth building system in the book jeffrey explained how to get out of debt make and invest money reduce taxes and protect assets jeffrey compiled this information from sources on the internet and from his experiences jeffrey also created wealth builders international an mlm that promoted his international wealth building system and combined his book mlms and mail orders into one system customers paid jeffrey upon purchasing a book or joining an mlm listed in the book in jeffrey and timothy traveled to phoenix arizona to meet with representatives of protec services protec a company that promoted trusts designed to protect assets and reduce tax_liability protec plan during the meeting protec representatives explained the protec plan and assured jeffrey and timothy that it was a legitimate planning technique on date jeffrey and timothy executed an installment_agreement to pay protec dollar_figure for a variety of services these services included the initial setup of the protec plan and two trusts token international trust token trust and titan international 2representatives of protec routinely told potential clients that the internal_revenue_service had verified that the protec plan complied with tax laws in certain representatives of protec pleaded guilty to a charge of conspiracy to defraud the united_states in connection with their activities related to the promotion and marketing of fraudulent trust schemes trust titan trust collectively the domestic trusts to implement the protec plan in prior to implementing the protec plan jeffrey and timothy were informed that protec had ceased operations jeffrey immediately searched for another company promoting a similar system and found the aegis co aegis in date jeffrey contacted william cover a manager and promoter of aegis to inquire about becoming an aegis member jeffrey and timothy highly valued mr moore’s professional judgment and in date invited mr moore to accompany them to an aegis seminar in chicago illinois aegis seminar to evaluate the legitimacy of the aegis trust system aegis system and to question aegis representatives during the aegis seminar aegis representatives explained the aegis system’s use of business trusts to reduce income_tax_liability and protect assets aegis representatives readily acknowledged the possibility of internal_revenue_service irs audits but assured seminar participants of the aegis system’s legitimacy and aegis’ ability to successfully navigate clients through irs audits jeffrey timothy and mr moore left the aegis seminar convinced that the aegis system was a legitimate tax minimization and asset protection plan mr moore expressed his support for the aegis system and informed jeffrey and timothy that the system appeared to be thorough and in compliance with relevant tax rules jeffrey and timothy proceeded to use aegis’ customized forms and instructions to implement the aegis system pursuant to the aegis system each brother’s wife conveyed all of her lifetime services to her husband jeffrey and timothy each then transferred all of their respective real_property personal_property and lifetime services to token trust and titan trust respectively the domestic trusts’ beneficial interests were then transferred to offshore trusts in belize belize trusts during jeffrey and timothy formed graphic connections group llc wealth builders international llc and golf links display group llc collectively the partnerships pursuant to the partnerships’ operating agreements jeffrey and timothy each had a 1-percent interest and the domestic trusts had a percent interest in each of the partnerships the domestic trusts paid the personal expenses of jeffrey’s and timothy’s families and distributed income to the belize trusts jeffrey and timothy used foreign bank accounts in belize and antigua to access the income on date token trust purchased titan trust’s and timothy’s interests in the partnerships on date michael vallone the executive director and a founder of aegis sent jeffrey a letter date letter in which mr vallone provided jeffrey with audit defense strategies advised jeffrey to retain certain attorneys and assured jeffrey that aegis was using inside information from the irs to successfully counter irs audits in and years in issue jeffrey sold through direct mail solicitations over big_number copies of his book during the years in issue jeffrey and timothy maintained ledgers of income and expenses relating to their respective trusts and provided these ledgers to mr moore to assist him in preparing the domestic trusts’ returns using the ledgers and the advice of aegis’ trust expert mr cover mr moore prepared and signed jeffrey’s timothy’s the partnerships’ and the domestic trusts’ returns relating to the years in issue jeffrey as the partnerships’ tax_matters_partner signed each of the partnership returns relating to the years in issue minimal liability was reported on the individual partnership and trust returns relating to the years in issue after the filing of these returns mr moore on date became trustee of jeffrey’s trust ie token trust on date respondent mailed jeffrey and his wife mary charlton a preliminary notice ie relating to and in which respondent asserted that jeffrey and 3on date the partnerships each filed forms u s partnership return of income relating to on date jeffrey and timothy each filed joint federal_income_tax returns with their respective wives on date jeffrey and his wife mary charlton filed a joint federal_income_tax return on date the partnerships filed forms u s return of partnership income relating to mary’s trust arrangement was abusive and used for tax_avoidance purposes on date scott gross jeffrey and mary’s attorney who had been recommended by aegis sent respondent a letter in response to the preliminary notice in the letter mr gross following the aegis audit strategy and citing legal precedent set forth in the date letter requested clarification as to how your privacy_act notice applies to your request to examine certain information delineated in the preliminary notice on date jeffrey sought mr moore’s advice regarding the appropriate course of action and informed mr moore that consistent with mr cover’s and mr gross’ recommendations jeffrey planned to refuse to cooperate with irs auditors and would establish in the tax_court the legitimacy of the aegis system mr moore’s responses to jeffrey’s inquiries were ambiguous on date respondent mailed each of the partnerships a notice of beginning of administrative_proceeding relating to and soon thereafter respondent issued administrative summonses ie relating to certain records documents and testimony to jeffrey timothy graphic connections inc and the partnerships at the direction of 4on date respondent mailed each partnership a second notice of beginning of administrative_proceeding relating to and aegis and mr gross jeffrey and timothy resisted respondent’s summonses transferred the trusts’ records to newly appointed trustees and using forms prepared by aegis filed criminal complaints against irs employees involved in the audit in date the irs chief_counsel filed with the u s district_court for the eastern district of missouri district_court civil actions against jeffrey and timothy to enforce the summonses and in date the district_court found jeffrey and timothy in contempt of court for failing to fully comply with the summonses in date jeffrey and timothy complied with the irs’ summonses and the district_court dismissed the summons enforcement actions on date respondent issued jeffrey and mary the notice relating to and in the notice respondent determined that in accordance with an examination of token trust income and expenses of token trust relating to the years in issue were attributable to jeffrey and therefore should have been reflected on his individual returns relating to those years as a result respondent determined that jeffrey and mary were liable for deficiencies in tax and sec_6663 a fraud penalties relating to the years in issue 5unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued each of the partnerships an fpaa relating to and an fpaa relating to in the fpaas respondent made adjustments and imposed fraud penalties in accordance with the determinations that the domestic trusts were sham entities and should be disregarded and that the domestic trusts’ interests in the partnerships should be reallocated to jeffrey and timothy on date jeffrey and mary while residing in missouri filed their petition with the court that same day jeffrey as tax_matters_partner for the partnerships filed petitions seeking readjustment of respondent’s fpaas on date the court filed respondent’s motion to dismiss and strike as to certain partnership and affected items relating to the court on date granted respondent’s motion on date mr vallone mr cover and four other principals of aegis were convicted of conspiracy to defraud the united_states in connection with their activities related to the promotion and marketing of fraudulent trust schemes opinion sec_6501 provides that generally the amount of any_tax must be assessed within years of the filing of a return if however a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 similarly section a provides that generally the amount of any_tax with respect to any person which is attributable to a partnership_item or an affected_item relating to a partnership taxable_year must be assessed within years after the later of the date the partnership return is filed or the last day for filing the return see also sec_6501 if however any partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item the tax may be assessed at any time sec c respondent contends that the period to assess jeffrey and mary’s tax_liability is open because jeffrey and mary’s underpayment_of_tax is due to fraud and thus is not subject_to the 3-year limitation period see sec_6501 respondent also contends that the fpaas were timely because the partnerships’ returns were false or fraudulent and thus not subject_to the applicable 3-year limitation period see sec c respondent must establish by clear_and_convincing evidence that jeffrey and mary filed false or fraudulent_returns with the intent to evade tax see sec_7454 rule b 39_tc_988 this burden is met where respondent proves that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 simply put respondent has failed to meet his burden see 92_tc_661 providing that the existence of fraud may not be found under ‘circumstances which at the most create only suspicion ’ quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court 55_tc_85 to the contrary jeffrey did not intend to evade tax but wrongfully believed that the protec plan and the aegis system were legitimate tax_avoidance techniques indeed jeffrey timothy and mr moore all believed that the aegis system was legitimate and that the returns were accurate see 67_tc_181 stating that the existence of fraud is a question of fact to be determined upon consideration of the entire record affd without published opinion 578_f2d_1383 8th cir mr moore respondent’s primary witness provided convincing testimony regarding the perceived legitimacy of the techniques and accuracy of the returns his testimony relating to his advice to jeffrey and timothy however was inconsistent incoherent and at times incomprehensible nevertheless jeffrey through his credible testimony established that mr moore did not express any doubt regarding the legitimacy of the tax planning arrangements in fact mr moore was so comfortable with the tax planning arrangements that after preparing the domestic trusts’ returns relating to the years in issue he became a trustee of jeffrey’s domestic_trust ie token trust jeffrey who undoubtedly had a penchant for fast and easy money foolhardily followed the aegis system ie structuring the transactions and resisting the irs audit see 99_tc_202 gajewski v commissioner supra nevertheless jeffrey maintained adequate_records and made all pertinent information available to mr moore his longtime trusted yet imprudent cpa see niedringhaus v commissioner supra pincite to his detriment jeffrey relied on the professional judgment of mr moore who inexplicably believed in and acquiesced to an elaborate scheme designed by con artists see 67_tc_143 holding that reliance upon an accountant to prepare accurate returns may negate fraudulent intent if the accountant was supplied with all the information necessary to prepare the returns 31_tc_487 holding that a taxpayer’s reliance upon his accountant to prepare an accurate return may indicate an absence of fraudulent intent accordingly the extended limitations periods set forth in sec_6501 and c are not applicable and respondent’s determinations and adjustments relating to and are barred contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for petitioners
